DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-26, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiron (U.S. Patent Application Publication No. 2008/0067281) in view of Marietta-Tondin et al (U.S. Patent Application Publication No. 2017/0037579), hereinafter “Tondin”.
With respect to Claim 20, Zeiron, Figure 1, teaches a coreless roll R of absorbent tissue web 19, the absorbent tissue web having a length and a width, the roll defining a central axial hole that extends from a first end of the roll to a second end of the roll in a direction perpendicular to the length of the absorbent tissue web, 
wherein the coreless roll has a density of at least 235 kg/m3 (see Paragraph [0006], line 7). 
Tondin teaches all the elements of coreless roll except for
wherein the absorbent tissue web 19 comprises an outer perforated 50 length of the absorbent tissue web that is wound in a periphery of the coreless roll (see Paragraph [0052], lines 2-3), the outer perforated 50 length comprising a plurality of perforation lines across the width of the absorbent tissue web (See Figure 4) such as to form individual sheets 19, and 
first tissue web when a winding operation is started) arranged and wound at an inner radial part of the coreless roll close to the central axial hole, such that the inner unperforated length of the absorbent tissue web is arranged closer to the central axial hole than the outer perforated length of the absorbent tissue web.  
However, Tondin, Figures 1-11, teaches
wherein the absorbent tissue web 19 comprises an outer perforated 50 length of the absorbent tissue web that is wound in a periphery of the coreless roll (see Paragraph [0052], lines 2-3), the outer perforated 50 length comprising a plurality of perforation lines across the width of the absorbent tissue web (See Figure 4) such as to form individual sheets 19, and 
wherein the absorbent tissue web of the coreless roll further comprises an inner unperforated length of the absorbent tissue web (first tissue web when a winding operation is started) arranged and wound at an inner radial part of the coreless roll close to the central axial hole, such that the inner unperforated length of the absorbent tissue web is arranged closer to the central axial hole than the outer perforated length of the absorbent tissue web.  
It would have been obvious to one of ordinary skill in the art to provide Zeiron with perforations, as taught by Tondin, for the purpose of allowing a user to successively separate the web into a plurality of sheets of equal length and width.
With respect to Claims 22, Zeiron in view of Tondin are advanced above. 
Zeiron in view of Tondin teach all the elements of the roll except for wherein the inner unperforated length of the absorbent tissue web has a length of 1 to 6 meters.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the inner unperforated length of Zeiron Claim 22 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 23, Zeiron in view of Tondin are advanced above.
Zeiron in view of Tondin teach all the elements of the roll except for
wherein the inner unperforated length of the absorbent tissue web is arranged within an innermost 10 meters of the absorbent tissue web at the central axial hole.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension inner unperforated length of the absorbent tissue web is arranged within an innermost 10 meters of the absorbent tissue web at the central axial hole of Zeiron as specified in Claim 23 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 24, Zeiron further teaches wherein the inner unperforated length of the absorbent tissue web represents inner windings arranged at an inner radius of the coreless roll such as to define the central axial hole.  
With respect to Claim 25, Zeiron further teaches wherein the coreless roll comprises an inner portion arranged closest to the central axial hole, wherein windings of absorbent tissue web of the inner portion are releasably attached to each other.  
With respect to Claim 26, Zeiron further teaches wherein the inner unperforated length of the absorbent tissue web is part of the inner portion.
With respect to Claims 36-37, Zeiron in view of Tondin are advanced above.
Zeiron in view of Tondin teach all the elements of the roll except for

However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the outer perforated length of the absorbent tissue web defines a remaining strength of between 30% and 65% of an unperforated length of absorbent tissue web of Zeiron as specified in Claim 36 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 37, Tondin further teaches wherein the individual sheets have a length between 8 cm and 40 cm.  See Paragraph [0004], lines 9-10.
 Claims 27-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiron (U.S. Patent Application Publication No. 2008/0067281) in view of Marietta-Tondin et al (U.S. Patent Application Publication No. 2017/0037579), hereinafter “Tondin” as applied to Claims 20, 22-26, and 36-37 above, and further in view of Hada et al (U.S. Patent Application Publication No. 2011/0095116), hereinafter “Hada”.
With respect to Claim 27, Zeiron in view of Tondin are advance above.
 Zeiron in view of Tondin teach all the elements of the roll except for wherein the inner portion of the coreless roll is stiffened so as to maintain a shape of the central axial hole.
However, Hada, Paragraphs [0002], lines 1-8, teaches a coreless roll being stiffened.  
it would have been obvious to one of ordinary skill in the art to provide Zeiron in view of Tondin with a stiffened inner portion, as taught by Hada, for the purpose of retaining the shape of the roll.  
Claim 28, Hada further teaches wherein the coreless roll comprises an outer portion arranged closest to the periphery of the coreless roll, and wherein the stiffened inner portion is stiffer than the outer portion.  
With respect to Claim 29, Hada further teaches wherein the inner portion is stiffened by application of a composition to the absorbent tissue web that is wound closest to the central axial hole.  
With respect to Claim 30, Hada further teaches wherein the inner portion is stiffened by application of water (see Paragraph [0002], lines 10-11) to the absorbent tissue web that is wound closest to the central axial hole.
With respect to Claim 32, Hada further teaches wherein the inner portion is stiffened by application of starch (see Paragraph [0002], lines 10-11) applied to the absorbent tissue web that is wound closest to the central axial hole. 
 Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiron (U.S. Patent Application Publication No. 2008/0067281) in view of Marietta-Tondin et al (U.S. Patent Application Publication No. 2017/0037579), hereinafter “Tondin” as applied to Claims 20, 22-26, and 36-37 above, and further in view of Wojcik et al (U.S. Patent No. 8,535,780), hereinafter “Wojcik”.
With respect to Claim 31, Zeiron in view of Tondin are advance above.
 Zeiron in view of Tondin teach all the elements of the roll except for wherein the inner portion is stiffened by application of adhesive applied to the absorbent tissue web that is wound closest to the central axial hole.

It would have been obvious to one of ordinary skill in the art to stiffen the inner portion of the coreless roll with an adhesive, as taught by Wojcik, for the purpose of preventing the product from deforming during use. 
Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiron (U.S. Patent Application Publication No. 2008/0067281) in view of Marietta-Tondin et al (U.S. Patent Application Publication No. 2017/0037579), hereinafter “Tondin” as applied to Claims 20, 22-26, and 36-37 above, and further in view of Cohen et al (U.S. Patent No. 5,875,985), hereinafter “Cohen”.
With respect to Claim 33, Zeiron in view of Tondin are advance above.
 Zeiron in view of Tondin teach all the elements of the roll except for wherein the first and/or second end of the coreless roll comprises an end indentation at the inner portion extending in an axial direction and arranged around the central axial hole.  
  However, Cohen, Figures 1-13, teaches wherein the first and/or second end of the coreless roll comprises an end indentation at the inner portion extending in an axial direction and arranged around the central axial hole.
It would have been obvious to one of ordinary skill in the art to provide Zeiron in view of Tondin with a cross section decreasing towards the central axial hole, as taught by Cohen, for the purpose of creating an area that can be engaged by a spindle in a roll dispenser.
Claim 34, Cohen further teaches wherein the first and/or second end of the coreless roll has a shape of revolution with a cross section decreasing towards the central axial hole of the coreless roll.
With respect to Claim 35, Cohen further teaches wherein the coreless roll comprises inner indentations at an inner surface of the central axial hole. 
 Allowable Subject Matter
Claim 38 is allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 21 and 38 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the coreless roll of absorbent tissue web set forth including wherein the inner unperforated length of the absorbent tissue web is longer than the length of the individual sheets.  
	None of the references of the prior art teach or suggest the inner unperforated length of the absorbent tissue web is longer than the length of the individual sheets as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the coreless roll of absorbent tissue web in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654